 1                         UNITED STATES DISTRICT COURT
 2                        CENTRAL DISTRICT OF CALIFORNIA
 3
                                  EASTERN DIVISION
 4
 5
 6   MANUEL SANCHEZ,                               ) No. 5:21-cv-00355-MRW
                                                   )
 7       Plaintiff,                                )
                                                   ) JUDGMENT
 8              v.                                 )
                                                   )
 9                                                 )
     ANDREW SAUL,                                  )
10                                                 )
     Commissioner of Social Security,              )
11       Defendant.                                )
                                                   )
12                                                 )
                                                   )
13                                                 )
                                                   )
14       Having approved the parties’ joint stipulation to voluntary remand
15   pursuant to sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE
16   COURT ADJUDGES AND DECREES that judgment is entered for Plaintiff.
17
18
19
     Date: May 13, 2021
                                          HON. MICHAEL R. WILNER
20                                        United States Magistrate Judge
21
22
23
24
25
26
27
28




                                            -1-
